Citation Nr: 1535915	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  06-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran had active military service from July 1980 to August 1983.  

This case has a long procedural history, originating from a June 2005 Department  of Veterans Affairs (VA) Regional Office (RO) rating decision, which denied increased compensation for the Veteran's service-connected right knee disabilities.  Those issues were twice appealed to the Board of Veterans' Appeals (Board) and the U.S. Court of Appeals for Veterans Claims (CAVC).  Ultimately, the CAVC granted a December 2013 Joint Motion for Remand in which the parties, in pertinent part, agreed that the Board had erred by failing to address the issue of TDIU entitlement in accordance with Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of pending  claims for higher evaluations for individual service-connected disabilities).  

Thereafter, an August 2014 Board decision determined the Veteran did not meet  the schedular TDIU criteria under 38 C.F.R. § 4.16(a), and that referral for extraschedular consideration was unwarranted under 38 C.F.R. § 4.16(b).  The Veteran once again appealed to the CAVC, which granted a January 2015 Joint Motion to vacate and remand the TDIU issue to the Board for readjudication.  

The Board recognizes that the terms of the most recent Joint Motion expressly     call for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b).  Significantly, however, the agency of original jurisdiction (AOJ) has since    granted the Veteran's pending claims for bilateral hearing loss and tinnitus.  As       a consequence of that February 2015 rating decision, the Veteran's combined schedular disability rating has increased from 40 percent to 90 percent, effective July 2, 2014.  Hence, while mindful of the emphasis that the parties have placed on extraschedular consideration, the Board finds that, for the purposes of this decision, the issue of entitlement to a TDIU may be resolved on a schedular basis.  

The Board notes that the Veteran currently has an active appeal pending at the RO concerning increased ratings for his knee disabilities via the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system and the status indicates the appeal is ready for review.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement (NOD) and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to an increased rating for his knee disabilities will be the subject of a later Board decision, if ultimately necessary.  

Such is not the case for the appeal concerning depression, which has not yet been acknowledged by the RO.  Accordingly, such issue is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following gainful employment.


CONCLUSION OF LAW

The requirements for a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently service-connected disabilities preclude substantially gainful employment and that a total disability rating is therefore warranted. 

Total disability ratings may be assigned, where the combined schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015). 

To establish entitlement to a TDIU, on either a schedular or an extraschedular basis, there must be impairment that is so severe as to render it impossible for       an average person to obtain or maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to    a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age, or to the impairment attributed    to his or her nonservice-connected disabilities.  See 38C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted in the Introduction, the Veteran is now in receipt of a combined 90      percent rating for his service connected bilateral hearing loss, tinnitus, and right    knee disabilities.  He therefore meets the criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2015) (directing that TDIU requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  

Accordingly, the Board now turns to the remaining question of whether the Veteran's service-connected disability picture precludes substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that the term "substantially gainful employment" is defined, for VA purposes, as work that is more than marginal, which permits a disabled individual to earn a living wage).  The evidence responsive to this question includes a series of May 2000, June 2004, April 2005, March 2007, July 2012, and August 2013 VA joint examinations; May 2000 and August 2014 VA audiological examinations; VA medical and rehabilitation records; and lay evidence submitted by the Veteran    and his representative.

The VA joint examinations collectively reflect that the Veteran's right knee instability has progressively worsened during the course of the appeal, and that      he also has developed compensable limitation of motion in the affected joint.          In addition, the VA audiological examinations signal a marked decrease in the Veteran's bilateral hearing thresholds since 2000, as well as a commensurate worsening of his tinnitus during the same period.

The above VA examinations focus exclusively on the Veteran's individual service-connected disabilities, and do not address their combined impact on his occupational functioning.  In contrast, the Veteran's VA treatment and rehabilitation records provide a more comprehensive picture of how those service-connected disabilities, in the aggregate, limit his ability to secure and follow gainful employment.  

Specifically, the Veteran's VA treatment records reflect that he has had to scale back and, ultimately, stop working as furniture repairman because of his right knee disabilities.  In addition, his VA rehabilitation records reveal that, despite multiple attempts to pursue a college degree in social work, he has been unable to complete the requisite course work because of his progressively worsening bilateral hearing impairment.  

The foregoing clinical findings are consistent with the Veteran's own January 2012 and July 2014 written accounts of having "had to quit [his repairman] job . . .  because [he] c[ould] no longer function by crawling around" on his knees, and of then being forced to leave college "due to [his] hearing, lack of understanding speech, patterns, or sounds."  In such correspondence, the Veteran also attests to his inability "to get a decent job without a diploma [in light of his] hearing and other [service-connected] disabilities."

The Board finds that the totality of the evidence, summarized above, is sufficient to grant a TDIU.  Indeed, while the VA examination reports are vague on the question of unemployability, the other clinical evidence confirms that the Veteran is unable to continue in his prior occupation because of his right knee disabilities.  In addition, his own uncontroverted lay statements indicate that his bilateral hearing loss and tinnitus prevent him from completing the requisite training to successfully pursue alternate employment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  It therefore stands to reason that the combined impact of those service-connected disabilities precludes the Veteran from obtaining or maintaining any gainful employment for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16 (2014); see also Pederson v. McDonald, 27 Vet. App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that the appellant      may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  

In reaching this favorable determination, the Board recognizes that, while it has the authority to elicit an examination, or seek a medical opinion, regarding the combined impact of the Veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate the issue of TDIU.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith, 647 F.3d at 1385-86 (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in   an appropriate case).  Moreover, to impose such a requirement would contravene well-established legal provisions.  See Geib, 733 F.3d at 1354 (noting 38 U.S.C.A.     § 5103A(d)(1) and 38 C.F.R. § 4.16(a) "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  It also would pose a further tax on VA's finite resources, which already have been significantly strained in the course of this long-running appeal.  

Accordingly, the Board concludes that the most expedient and compassionate course of action is to exercise its own discretion, resolve all reasonable doubt in   the Veteran's favor, and grant him a TDIU based on the combined effects of his service-connected disabilities.  38 U.S.C.A. § 5107 (West 2014).  The Board draws no conclusion as to effective date of such benefits, as due process dictates that the AOJ must decide this issue in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran also seeks service connection for depression.  However, a remand is necessary to provide a statement of the case in response to the Veteran's February 2015 notice of disagreement (NOD).  In that correspondence, he contested the denial of his depression claim, which was encompassed in a rating decision issued less than one month earlier.  Accordingly, remand for issuance of a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
 
Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case that addresses his February 2015 notice of disagreement concerning the denial of service connection for depression.  This matter should only be returned to the Board if a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or    other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


